NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0172n.06

                                          No. 12-1333
                                                                                     FILED
                             UNITED STATES COURT OF APPEALS                       Feb 14, 2013
                                  FOR THE SIXTH CIRCUIT                     DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )      ON APPEAL FROM THE
v.                                                  )      UNITED STATES DISTRICT
                                                    )      COURT FOR THE WESTERN
LANCE FREDERICK JOHNSON,                            )      DISTRICT OF MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )



       BEFORE: MARTIN and GILMAN, Circuit Judges; FOWLKES, District Judge.*


       PER CURIAM. Lance Frederick Johnson, who is represented by counsel, is appealing his

sentence imposed following his guilty plea to a charge of bank robbery.

       Johnson’s advisory sentencing guidelines range was calculated at forty-one to fifty-one

months of imprisonment. However, at the sentencing hearing, the district court stated that it was

varying upward from that range because Johnson had committed the bank robbery while evading the

authorities on a state charge of criminal sexual conduct. Johnson was sentenced to sixty-eight

months of imprisonment, which was ordered to run consecutively to the 168-to-480 month sentence

that he was serving on the state criminal sexual conduct charge. Johnson objected to both the

upward variance and the decision to run the sentence consecutively to the state sentence.



       *
       The Honorable John T. Fowlkes, Jr., United States District Judge for the Western District
of Tennessee, sitting by designation.
No. 12-1333
United States v. Johnson

       On appeal, Johnson argues that the district court engaged in double counting when it relied

on Johnson’s on-the-run status for both the upward variance and the consecutive sentence.

       We generally review a criminal sentence for reasonableness under an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 41 (2007). However, a substantive issue that was not

objected to in the district court is reviewed for plain error. United States v. Vonner, 516 F.3d 382,

386 (6th Cir. 2008) (en banc). Johnson did not raise a claim of double counting in the district court.

       Johnson is not arguing on appeal that either the upward variance or the consecutive sentence

was erroneous when each is viewed in isolation. He instead argues that the district court erred by

relying on precisely the same aspect of his conduct for both the variance and the consecutive

sentence, citing United States v. Young, 266 F.3d 468, 485 (6th Cir. 2001).

       Johnson’s argument is not supported by the record. The transcript of the sentencing hearing

reveals that the district court imposed the variance because, rather than turn himself in to the state

authorities to face the criminal sexual conduct charge, Johnson chose to rob a bank presumably to

support himself while evading arrest. The court discussed the sentencing factors of the seriousness

and circumstances of the offense, as well as the need to promote respect for the law and provide

deterrence, finding that the commission of this crime while on the run from state authorities had not

been considered in the guidelines calculation. The district court’s reasoning in imposing a

consecutive sentence was explained by noting that the state sentence was intended to protect children

from sexual assault, and the federal sentence was designed to protect banking institutions from

robbery. Johnson cites no authority to support his argument that the district court engaged in double

counting under these circumstances.

                                                 -2-
No. 12-1333
United States v. Johnson

       The district court’s judgment is affirmed.




                                               -3-